Case: 15-60826      Document: 00513768212         Page: 1    Date Filed: 11/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 15-60826                              FILED
                                  Summary Calendar                    November 21, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
LUIS EDGARDO SANCHEZ,

                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 454 390


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Luiz Edgardo Sanchez, a native and citizen of El Salvador, pro se
petitions for review of the final order of removal of the Board of Immigration
Appeals (BIA). He raises procedural and substantive challenges to the BIA’s
denial of his claims for asylum, withholding of removal under the Immigration
& Nationality Act, and relief under the Convention Against Torture (CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60826         Document: 00513768212          Page: 2     Date Filed: 11/21/2016


                                        No. 15-60826

      We review the BIA’s rulings of law de novo unless a ruling involves an
ambiguous provision of the immigration statute, in which case the BIA’s legal
conclusion is entitled to Chevron 1 deference. Orellana-Monson v. Holder, 685
F.3d 511, 517 (5th Cir. 2012). This court reviews findings of fact for substantial
evidence. Id. at 517-18. Our review will only consider the underlying decision
of the immigration judge (IJ) insofar as it influenced the determination of the
BIA. Gomez-Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009).
      Even liberally construing Sanchez’s pro se arguments, we reject his
contention that he was improperly found removable.                      The BIA correctly
determined Sanchez’s removability under 8 U.S.C. § 1182(a)(7)(A)(i), which
makes inadmissible any immigrant who is not in possession of valid entry
documents “at the time of application for admission.” The immigration statute
provides that an alien present in the United States who has not been admitted
“shall be deemed” an “applicant for admission,” constructively placing at the
border an alien who previously entered without inspection.                     See 8 U.S.C.
§ 1225(a)(1); Crane v. Johnson, 783 F.3d 244, 249 (5th Cir. 2015). Sanchez’s
testimonial admissions about his entry without inspection establish that he
lacked proper entry documents at the time of his constructive application for
admission. He is properly removable as charged in the Notice to Appear.
      Turning to relief from removal, substantial evidence supports the denial
of Sanchez’s claims for relief on the basis that he did not present sufficient
credible evidence.        We must defer to the BIA’s credibility reasoning here
because it is not “plain that no reasonable fact-finder could make such an
adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 537-38 (5th Cir.
2009). Specifically, the BIA affirmed the adverse credibility factors properly
identified by the IJ, including demeanor, implausibility, and inconsistencies.


      1   Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984).


                                               2
    Case: 15-60826     Document: 00513768212     Page: 3   Date Filed: 11/21/2016


                                  No. 15-60826

These factors, as assessed, were proper for an adverse credibility
determination “under the totality of the circumstances, without regard to
whether any inconsistency goes to the heart of the asylum applicant’s claim.”
8 U.S.C. § 1158(b)(1)(B)(iii). This adverse credibility finding, together with a
lack of corroborating evidence, is fatal to Sanchez’s claims for relief. See Zhang
v. Gonzales, 432 F.3d 339, 345 (5th Cir. 2005). Sanchez has not established a
well-founded fear of persecution, a clear probability of persecution, or a
likelihood of torture. See Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002)
(holding that where the adverse credibility finding is pertinent to the facts
forming the basis of the CAT claim, it is proper to rely on credibility in denial
of CAT relief).
      Lastly, Sanchez was not entitled to a continuance of his individual
removal hearing.      We have jurisdiction to review an IJ’s denial of a
continuance. Ahmed v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). An IJ may
grant a continuance for “good cause,” which is reviewed for abuse of discretion.
Ali v. Gonzales, 440 F.3d 678, 680 (5th Cir. 2006); Witter v. INS, 113 F.3d 549,
555-56 (5th Cir. 1997). Here, ample time passed between Sanchez’s initial
master calendar and his individual hearing, and there was no abuse of
discretion in the IJ’s refusal to further delay proceedings.
      PETITION DENIED.




                                        3